Citation Nr: 0521554	
Decision Date: 08/10/05    Archive Date: 08/19/05

DOCKET NO.  04-13 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's wife


ATTORNEY FOR THE BOARD

Tracy Alsup, Associate Counsel


INTRODUCTION

The veteran had active duty service from July 1953 to July 
1956.  He also reportedly had service in the National Guard 
from 1972 to 1986.  
 
This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 2002 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA) which 
denied service connection for hearing loss.  A notice of 
disagreement was received in October 2002, a statement of the 
case was issued in March 2004, and a substantive appeal was 
received in April 2004.  The Board therefore has appellate 
jurisdiction.  See generally 38 U.S.C.A. § 7105 (West 2002). 

In April 2005, the veteran and his wife appeared before the 
undersigned Acting Veterans Law Judge at a travel board 
hearing held at the Portland, Oregon, RO.  


FINDING OF FACT

At least some portion of the veteran's hearing loss is 
attributable to acoustic trauma experienced while the veteran 
performed active service.


CONCLUSION OF LAW

The veteran's hearing loss was incurred in active duty 
service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5104, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2004).







REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

In light of the favorable action taken herein, discussion of 
whether VA duties pursuant to the Veterans Claims Assistance 
Act of 2000 (VCAA) have been satisfied is not required.  The 
Board finds that no further notification or assistance is 
necessary, and deciding the appeal at this time is not 
prejudicial to the veteran. 

Criteria and Analysis

The veteran contends that he was exposed to acoustic trauma 
in the course of his active service.  The veteran contends 
that he was an aircraft radio repairman on active duty and 
was exposed to frequent acoustical noise in repairing 
aircraft.  He explains that he was also housed right next to 
the flight line.  

The veteran contends that he began having difficulty hearing 
and tinnitus at the time that he was leaving active duty.  
The veteran contends that his hearing was not examined during 
his discharge physical.  The veteran contends that he was not 
given a hearing test during his guard service, either.  He 
states that he began wearing hearing aids in the early 
1980's.    

The issue before the Board involves a claim of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Most of the veteran's service medical records have been 
damaged by fire.  The remnants that remain do reflect 
treatment for other ailments, such as a hernia.  The veteran 
may have had an audiological exam in-service, but since the 
record was burned, the results are difficult to determine.  
Another exam reflects a 15/15 for both right and left 
whispered voice, but the date is uncertain.  The only clear 
record of an audiological examination is in December 1976, 
when the veteran was in the National Guard.  These results 
were in pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
5
--
10
LEFT
5
5
5
--
10

The veteran answered "no" to hearing loss in a January 1972 
Report of Medical History.  
  
The veteran received a VA examination in August 2002.  The 
veteran complained of hearing loss within recent years.  The 
veteran reported being exposed to aircraft engine noise, 
rotor noise from helicopters, rifle blasts, and grenades in-
service.  The veteran reported no significant noise exposure 
since service.  On the authorized audiological evaluation in 
August 2002, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
65
75
70
80
LEFT
60
60
65
60
80

Speech audiometry revealed speech recognition ability of 90 
percent in the right ear and of 90 percent in the left ear.  
The veteran's pure tone threshold average is 72.5 in the 
right ear and 66 in the left ear.  The audiologist diagnosed 
moderate to severe sensorineural hearing loss and concluded 
that the veteran's hearing loss was consistent with his 
history of military noise exposure.  

The veteran was examined again in March 2004 and the examiner 
was asked to provide an opinion as to the etiology of the 
veteran's hearing loss.  It appears that the veteran was not 
given another audiological evaluation.  The veteran reported 
noise exposure during service without significant noise 
exposure since that time.  Upon examination the examiner 
noted that the veteran wore bilateral in-the-ear aids.  The 
examiner found that his ear canals were open, clear, and dry 
without wax.  The examiner found no fluid or abnormality.  
The Rhine test was positive bilaterally.  The examiner found 
that the veteran had bilateral sensorineural hearing loss 
involving the low frequencies but more severe in the high 
frequencies.  The examiner stated that the veteran has 
bilateral tinnitus as a result of his nerve hearing loss.  
The examiner opined that it was more likely than not that the 
veteran did not sustain hearing loss as a result of service.  
The examiner based his opinion on the normal audiogram from 
December 1976.

At the April 2005 Board hearing the veteran submitted an 
August 2003 Audiological examination reflecting his hearing 
loss.  The veteran waived the RO's consideration of that 
piece of evidence.  The veteran made the contentions as 
mentioned above.  Additionally, his wife testified at the 
hearing.  She stated that the veteran had hearing difficulty 
since their marriage in 1972. 

The veteran contends that he was never given a hearing 
examination upon leaving active service.  The records having 
partially been destroyed by fire do not reflect a discharge 
audiological examination.  The record indicates an 
audiological exam in December 1976, although there appears to 
be no results for the 3000 Hz frequency.  The veteran denies 
ever having his hearing tested by the military.

The Board finds the testimony of the veteran and his wife 
credible and the service medical records incomplete.  
Additionally, the Board gives great weight to the August 2002 
audiology examiner's opinion that the veteran's hearing loss 
is consistent with noise exposure during the veteran's active 
service.  

The opinion of the March 2004 examiner is given less weight 
as the exam was not as thorough and the opinion was based on 
a single audiological record, with no rationale provided for 
the examiner's failure to consider all the other evidence of 
record, including the veteran's military history and the 
prior VA audiological opinion.

The Board has considered the provisions of 38 U.S.C.A. § 
5107(b), and finds there is an approximate balance of the 
positive evidence with the negative evidence.  That being the 
case, the veteran is entitled by law to the benefit of any 
doubt, and service connection for bilateral hearing loss is 
warranted. 


ORDER

Service connection for hearing loss is granted.  






	                        
____________________________________________
	RONALD W. SCHOLZ
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


